DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 10/06/2022. Claims 16-20 are currently cancelled. Claim 15 has amended. Claims 21-25 are newly added. Claims 1-15, 21-25 are pending for examination.
Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claims 1-4, 6, 7, 9-11, 13-15, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu_1 (US 2020/0107393 A1) in view of Chu_2 (US 2020/0037324 A1).

Regarding claim 1, Chu_1 teaches a method of wireless communication, the method comprising:
	selecting a first frequency segment (1st channel segment 410-Fig. 4)
( [0076], respective bandwidth of each channel segment 410, 420 is selected. Hence the 410 is selected.);
	selecting a second frequency segment (2nd channel segment 420-Fig. 4)( [0076], respective bandwidth of each channel segment 410, 420 is selected. Hence the 420 is selected) that is different from and non-contiguous with the first frequency segment (1st channel segment 410-Fig. 4) ([0051], 1st and 2nd channel segment are non-contiguous. The 1st and 2nd channel segment {are different-see [0112]; Fig. 4} are of different frequency bandwidths.) (Hence the 420 is selected that is different and non-contiguous with the 410.);
	encoding a first signal (1st baseband signal/1st PPDU) with a data frame(data) using the first frequency(channel) segment ( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams corresponding to respective channel segments{i.e. 1st}.} to generate respective baseband signals {i.e. 1st } corresponding to PPDUs{i.e. 1st }.)(Hence it is obvious, encode 1st signal with a data using 1st segment.);
	encoding a second signal(2nd baseband signal/2nd PPDU) with the data frame(data) using the second frequency(channel) segment ( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams corresponding to respective channel segments {i.e. 2nd.} to generate respective baseband signals{i.e. 2nd } corresponding to PPDUs{i.e. 2nd}.)(Hence it is obvious, encode 2nd signal with the data using 2nd segment.); and
	providing the first signal (1st baseband signal/1st PPDU) and the second signal (2nd baseband signal/2nd PPDU) for wireless transmission such that the first signal and the second signal are simultaneously wirelessly transmitted ( [0050], AP 114/300 is configured to transmit {wirelessly-[0002]} a first signal {1st PPDU/1st baseband signal-see [0060]} and simultaneously transmit a second signal {2nd PPDU/2nd baseband signal-see [0060]}.).
	Chu_1 does not teach at least a portion of the first signal and a portion of the second signal are simultaneously wirelessly transmitted.
	However, in an analogous art, Chu_2 teaches Providing (transmits) the first signal (1st PHY data unit(PPDU-[0044])) and the second signal (1st PHY data unit(PPDU-[0044])) for wireless transmission such that at least a portion (1st frequency portion) of the first signal(1st PPDU) and a portion(2nd frequency portion) of the second signal (2nd PPDU) are simultaneously wirelessly ( [0142]) transmitted ([0142]; [0159] At block 712, first communication device transmits one or more of PHY data units{1st and 2nd} to second communication device includes simultaneously transmitting i) first frequency portion of the one or more of PHY data units{i.e. 1st} to the second communication device, and ii) second frequency portion of the one or more of PHY data units{i.e. 2nd} to the second communication device .) (Hence 1st portion of 1st PPDU and 2nd portion of 2nd PPDU are simultaneously wirelessly transmitted from 1st comm device to 2nd comm device.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chu_2 and apply them on the teaching of Chu_1 to achieve greater throughput, channel puncturing and/or simultaneous transmission in multiple radio frequency (RF) bands will likely be permitted in future developments of the IEEE 802.11 Standard (WLAN) ( Chu_2; [0003]). 

Regarding claim 2 and 11, Chu_1 does not teaches wherein the first frequency segment is included in a first frequency band configured to support a first wireless network and the second frequency segment is included in the first frequency band.
	However, in an analogous art, Chu_2 teaches wherein the first frequency segment is included in a first frequency band (band-i.e. 2.4 GHz) configured to support a first wireless network ([0037], 2.4 GHz band supports WLANs {i.e. 1st wireless network}) and the second frequency segment is included in the first frequency band (band-i.e. 2.4 GHz) ( [0039], different frequency segments {1st and 2nd} are additionally or alternatively located in different RF bands{2.4 GHz-1st band & 5 GHz-2nd band}; also see [0084], Fig. 3B.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chu_2 and apply them on the teaching of Chu_1 to achieve greater throughput, channel puncturing and/or simultaneous transmission in multiple radio frequency (RF) bands will likely be permitted in future developments of the IEEE 802.11 Standard (WLAN)( Chu_2; [0003]). 

Regarding claim 3 and 10, Chu_1 further teaches wherein the first frequency segment is included in a first frequency band (bandwidth/band-i.e. 2.4 GHz) ( [0076], respective bandwidth {1st channel segment includes into 1st frequency bandwidth-[0004]} of each channel segment 410, 420 is selected.)  configured to support a first wireless network ( [0003], 2.4 GHz band supports WLANs {i.e. 1st wireless network}.) and the second frequency segment  is included in a second frequency band (bandwidth/band-i.e. 5 GHz) ( [0076], respective bandwidth{2nd channel segment includes into 2nd frequency bandwidth-[0004]} of each channel segment 410, 420 is selected.) configured to support a second wireless network([0003], 5 GHz band supports WLANs {i.e. 2nd wireless network}.).

Regarding claim 4 and 22, Chu_1 further teaches wherein the first frequency band and the second frequency band are defined under the 802.11 protocol and each of the first frequency band and the second frequency band are one of: a 2.4 GHz band, a 5 GHz band, and a 6 GHz band ([0003]).

Regarding claim 6, 13 and 24, Chu_1 further teaches wherein a preamble or frame header of the first signal (1st baseband signal/1st PPDU) and a preamble or frame header of the second signal (2nd baseband signal/2nd PPDU)  indicate that the first signal and the second signal include the same data frame.([0060], the 308 parse a data {same data } into data streams to generate respective baseband signals corresponding to PPDUs; [0098], first PPDU and second PPDU have a same start time, a same PHY header length, and a same end time.)(Hence it is obvious, 1st signal and 2nd signal includes the same data.)

Regarding claim 7 and 14, Chu_1 further teaches further comprising selecting first frequencies(first number of component channels) for the first frequency segment and second frequencies(second number of component channels) for the second frequency segment ( [0052], channel segments{1st and 2nd} are in different frequency bands{1st and 2nd}; wherein [0074], first channel segment 410 occupies a first frequency bandwidth and comprises a first number of component channels, and the second channel segment 420 occupies a second frequency bandwidth and comprises a second number of component channels.) based on one or more network factors (range of frequency bands) of one or more wireless networks (WLAN) ( [0052], WLAN 110 are configured for operation over different frequency bands.  Example a first frequency band (“2 GHz band”), and a second frequency band (“5 GHz band”).) used for wireless transmission of the first signal and the second signal ( [0050]; WLAN is used for transmission of 1st and 2nd signal.) (Hence frequencies of the 1st and 2nd segments are selected based on network factor of WLAN.).

Regarding claim 9, Chu_1 teaches a device (AP 114/300) comprising:
	processing hardware (processor 308/126-Fig. 3; [0030]; [0057]) configured to select a first frequency segment (1st channel segment 410-Fig. 4)
( [0076], respective bandwidth of each channel segment 410, 420 is selected.) and to select a second frequency segment (2nd channel segment 420-Fig. 4)( [0076], respective bandwidth of each channel segment 410, 420 is selected.) that is different from and non-contiguous with the first frequency segment(1st channel segment 410-Fig. 4) ( [0051], 1st and 2nd channel segment are non-contiguous. The 1st and 2nd channel segment {are different-see [0112]; Fig. 4} are of different frequency bandwidths.);
	baseband circuitry (Baseband-1 324 and Baseband-2 332-Fig. 3; [0059]) coupled to the processing hardware (processor 308-Fig. 3) (see Fig. 3) and configured to encode a first signal(1st baseband signal/1st PPDU)  with a data frame (data)( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams} to generate respective baseband signals {i.e. 1st } corresponding to PPDUs{i.e. 1st }.)(Hence it is obvious, encode 1st signal with a data.) and to encode a second signal(2nd baseband signal/2nd PPDU)  with the data frame(data) ( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams} to generate respective baseband signals{i.e. 2nd } corresponding to PPDUs{i.e. 2nd}.)(Hence it is obvious, encode 2nd signal with the data.); and
	Chu_1 does not teach front-end circuitry coupled to the baseband circuitry and configured to shift the first signal to a first frequency segment and to shift the second signal to a second frequency segment for wireless transmission over one or more antennas such that at least a portion of the first signal and a portion of the second signal are simultaneously wirelessly transmitted.
	However, in an analogous art, Chu_2 teaches a device (AP 114-Fig. 1) comprising:
	front-end circuitry(134) coupled to the baseband circuitry(PHY processor 130 is a Baseband circuitry-[0046])(see Fig. 1) and configured to shift the first signal(1st PPDU) to a first frequency segment and to shift the second signal(2nd PPDU) to a second frequency segment for wireless transmission over one or more antennas ( [0044], 130 generates PHY data units (PPDUs-i.e.1st and 2nd){to 1st and 2nd segment-[0101]} for wireless transmission via antennas 138 -through 134(see [0040]).) such that at least a portion(1st frequency portion) of the first signal(1st PPDU) and a portion(2nd frequency portion) of the second signal(2nd PPDU) are simultaneously wirelessly transmitted ( [0142];[0159] At block 712, first communication device transmits one or more of PHY data units{1st and 2nd} to second communication device includes simultaneously transmitting i) first frequency portion of the one or more of PHY data units{i.e. 1st} to the second communication device via the first frequency segment, and ii) second frequency portion of the one or more of PHY data units{i.e. 2nd} to the second communication device via the 2nd frequency segment .) (Hence the 134 shifts 1st signal to 1st segment and shifts 2nd signal to 2nd segment for transmission over antennas such that portion of the 1st signal and portion of the 2nd signal are simultaneously transmitted.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chu_2 and apply them on the teaching of Chu_1 to achieve greater throughput, channel puncturing and/or simultaneous transmission in multiple radio frequency (RF) bands will likely be permitted in future developments of the IEEE 802.11 Standard (WLAN) ( Chu_2; [0003]). 

Regarding claim 15, Chu_1 further teaches wherein the processing hardware (308 of AP 114) is further configured to:
	obtain one or more network factors (value of frequency bands) of one or more wireless networks (WLAN) ( [0052], AP 114 in WLAN 110 is configured for operation over different frequency bands.  Example a first frequency band (“2 GHz band”), and a second frequency band (“5 GHz band”) and 3rd frequency band (“6 GHz band”).) used for wireless transmission of the first signal and the second signal ([0050], WLAN is used for transmission of 1st and 2nd signal.); and
	in response to the one or more network factors(value of frequency bands), direct the baseband circuitry(Basebands 1 and 2-Fig. 3) to encode the first signal(1st baseband signal/1st PPDU) with the data frame(data) and to encode the second signal(2nd baseband signal/2nd PPDU)  with the data frame(data) ([0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams {corresponding to respective channel segments(i.e. 1st and 2nd---occupies in 1st and 2nd frequency band—see abstract)} from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams} to generate respective baseband signals {i.e. 1st and 2nd } corresponding to PPDUs{i.e. 1st  and 2nd}) instead of directing the baseband circuitry to encode only the first signal with the data frame such that second signal is not encoded and not wireless transmitted over the one or more antennas (instead doing this).

Regarding claim 21, Chu_1 teaches a method of wireless communication, the method comprising:
	selecting a first frequency segment (1st channel segment 410-Fig. 4)included in a first frequency band (bandwidth/band-i.e. 2.4 GHz) ( [0076], respective bandwidth {1st channel segment includes into 1st frequency bandwidth-[0004]} of each channel segment 410, 420 is selected.) configured to support a first wireless network ([0003], 2.4 GHz band supports WLANs{i.e. 1st wireless network}.);
	selecting a second frequency segment (2nd channel segment 420-Fig. 4) included in a second frequency band (bandwidth/band-i.e. 5 GHz) ( [0076], respective bandwidth{2nd channel segment includes into 2nd frequency bandwidth-[0004]} of each channel segment 410, 420 is selected.) configured to support a second wireless network ([0003], 5 GHz band supports WLANs {i.e. 2nd wireless network}.);
	encoding a first signal (1st baseband signal/1st PPDU) with a data frame(data) using the first frequency(channel) segment ( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams corresponding to respective channel segments{i.e. 1st}.} to generate respective baseband signals {i.e. 1st } corresponding to PPDUs{i.e. 1st }.)(Hence it is obvious, encode 1st signal with a data using 1st segment.);
	encoding a second signal(2nd baseband signal/2nd PPDU) with the data frame(data) using the second frequency(channel) segment ( [0060], Basebands 1 and 2 of AP 114/300 {see [0055]} are configured to receive respective data streams from the MAC processor 308, and encapsulate and encode the respective data streams {wherein the 308 parses a data into the data streams corresponding to respective channel segments {i.e. 2nd.} to generate respective baseband signals{i.e. 2nd } corresponding to PPDUs{i.e. 2nd}.)(Hence it is obvious, encode 2nd signal with the data using 2nd segment.); and
	providing the first signal (1st baseband signal/1st PPDU) and the second signal (2nd baseband signal/2nd PPDU) for wireless transmission such that the first signal and the second signal are simultaneously wirelessly transmitted ( [0050], AP 114/300 is configured to transmit {wirelessly-[0002]} a first signal {1st PPDU/1st baseband signal-see [0060]} and simultaneously transmit a second signal {2nd PPDU/2nd baseband signal-see [0060]}.).
	Chu_1 does not teach at least a portion of the first signal and a portion of the second signal are simultaneously wirelessly transmitted.
	However, in an analogous art, Chu_2 teaches Providing (transmits) the first signal (1st PHY data unit(PPDU-[0044])) and the second signal (1st PHY data unit(PPDU-[0044])) for wireless transmission such that at least a portion (1st frequency portion) of the first signal(1st PPDU) and a portion(2nd frequency portion) of the second signal (2nd PPDU) are simultaneously wirelessly ( [0142]) transmitted ([0142]; [0159] At block 712, first communication device transmits one or more of PHY data units{1st and 2nd} to second communication device includes simultaneously transmitting i) first frequency portion of the one or more of PHY data units{i.e. 1st} to the second communication device, and ii) second frequency portion of the one or more of PHY data units{i.e. 2nd} to the second communication device .) (Hence 1st portion of 1st PPDU and 2nd portion of 2nd PPDU are simultaneously wirelessly transmitted from 1st comm device to 2nd comm device.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Chu_2 and apply them on the teaching of Chu_1 to achieve greater throughput, channel puncturing and/or simultaneous transmission in multiple radio frequency (RF) bands will likely be permitted in future developments of the IEEE 802.11 Standard (WLAN) ( Chu_2; [0003]). 

5.   Claims 5, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable 

over Chu_1 (US 2020/0107393 A1) in view of Chu_2 (US 2020/0037324 A1), further in view of Sipola (US 2014/0003378 A1).

Regarding claim 5, 12 and 23, Chu_1-Chu_2 do not teach further comprising selecting a size of the first frequency segment and a size of the second frequency segment based on a size of the data frame.
	However, in an analogous art, Sipola teaches further comprising selecting a size of the first frequency segment and a size of the second frequency segment based on a size of the data frame ([0056]; [0047]; claim 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sipola and apply them on the teaching of Chu_1- Chu_2 to provide load balancing between carriers may be based on a non-latency critical flow control algorithm and/or the size of a data unit may be fixed(Sipola; [0073]). 

6.   Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chu_1 (US 2020/0107393 A1) in view of Chu_2 (US 2020/0037324 A1), further in view of Zhang (US 2020/0229214 A1).

Regarding claim 8 and 25, Chu_1 further teaches further comprising:
	obtaining one or more network factors (value of frequency bands) of one or more wireless networks (WLAN) ( [0052], AP 114 in WLAN 110 is configured for operation over different frequency bands.  Example a first frequency band (“2 GHz band”), and a second frequency band (“5 GHz band”) and 3rd frequency band (“6 GHz band”).) used for wireless transmission of the first signal and the second signal ( [0050], WLAN is used for transmission of 1st and 2nd signal.); and
	in response to the one or more network factors ([0052]):
	selecting a third frequency segment ([0052], channel segments{3rd} are in different frequency bands {3rd};);
	Chu_1-Chu_2 do not teach further comprising: obtaining a second data frame for wireless transmission; encoding a third signal with the second data frame using the third frequency segment; and providing the third signal for wireless transmission, the third signal being the only signal wireless transmitted that is encoded with the second data frame.
	However, in an analogous art, Zhang teaches further comprising:
	obtaining a second data frame for wireless transmission ([0136], reception of the second RF signal.);
	encoding a third signal with the second data frame using the third frequency segment ([0136], first RF radio transmits third RF {i.e. use 3rd radio frequency} signal simultaneously with reception of the second RF signal. It is obvious, encode 3rd signal with 2nd signal using 3rd radio frequency {has segment}.); and
	providing the third signal for wireless transmission ([0129])([0136]), the third signal being the only signal wireless transmitted that is encoded with the second data frame ( [0129]; [0136], first RF radio transmits third RF {i.e. use 3rd radio frequency} signal simultaneously with reception of the second RF signal. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang and apply them on the teaching of Chu_1- Chu_2 to provide wireless communication systems, and more particularly to data transmission and reception over multiple communication channels (Zhang; [0003]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415